EXHIBIT 1
                         IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF DELAWARE



CRYSTAL BRAY and SAMUEL COOK, on                 )
behalf of themselves and all others similarly    )    CASE NO. 1:17-cv-01365-JEJ
situated,                                        )
                                                 )
                                Plaintiffs,      )
                                                 )
               v.                                )    CLASS ACTION
                                                 )
GAMESTOP CORPORATION,                            )    JURY TRIAL DEMANDED
                                                 )
                                Defendant.       )
                                                 )

                 DECLARATION OF BENJAMIN F. JOHNS IN SUPPORT
                  OF PLAINTIFFS’ RESPONSE TO THE OBJECTION
                 OF PROFESSIONAL OBJECTOR PAMELA SWEENEY

       I, Benjamin F. Johns, declare and state as follows:

       1.      I am a Partner of Chimicles & Tikellis LLP (“C&T”). During the pendency of this

litigation, my firm has acted as class counsel to Plaintiffs. I make this declaration based on my

personal knowledge and if called as a witness, I could and would competently testify to the

matters stated herein.

       2.      I submit this declaration in support of Plaintiffs’ response to the objection of

Pamela Sweeney.

       3.      Attached hereto as Exhibit A are printouts of the Serial Objector Index webpages

for serial objectors Pamela and Patrick Sweeney.

       4.      Attached hereto as Exhibit B is a copy of the boilerplate objection filed by

objector Pamela Sweeney in Mehigan v. Ascena Retail Group Inc., Case No. 15-724, ECF No.

116 (E.D. Pa. Apr. 15, 2016).
       5.     Attached hereto as Exhibit C is a copy of the boilerplate objection filed by

objector Pamela Sweeney in Edwards v. National Milk Producers Federation, Case No. 4:11-cv-

04766-JSW, ECF No. 449 (N.D. Cal. Nov. 1, 2016).

       6.     Attached hereto as Exhibit D is a copy of the boilerplate objection filed by

objector Pamela Sweeney in Leiner v. Johnson & Johnson Consumer Companies, Inc., Case No.

15-cv-5876, ECF No. 87 (N.D. Ill. Dec. 22, 2016).

       7.     Attached hereto as Exhibit E is a copy of the boilerplate objection filed by

objector Pamela Sweeney in Friedman v. Guthy-Renker, LLC, Case No. 2:14-cv-06009-ODW,

ECF No. 217-11 (C.D. Cal. May 1, 2017).

       8.     Attached hereto as Exhibit F is a copy of the boilerplate objection filed by

objector Pamela Sweeney in Kumar v. Salov North America Corp., Case No. 14-cv-2411, ECF

No. 155 (N.D. Cal. May 1, 2017).

       9.     Attached hereto as Exhibit G is a copy of the boilerplate objection filed by

objector Pamela Sweeney in Mollicone v. Universal Handicraft, Case No. 1:17-cv-21468-RNS,

ECF No. 123 (S.D. Fla. July 5, 2018).


                                                         /s/ Benjamin F. Johns
                                                               Benjamin F. Johns




                                              2 
EXHIBIT A
 12/17/2018                                                                          Pamela Sweeney - Serial Objector Index

                                                                                      BETA
                                & Serial Objector Index


                                Pamela Sweeney


                                   AS OBJECTOR:         1 1 -cv-051 88: Larsen et al v. Trader loe's Company

                                                        1 2-cv-1 0064: In re Capital One Telephone Consumer Protection Act Litigation
                                                        13-cv-04806: Kolinek v. Walgreen Co.
                                                    09*md-02036: In Re: Checking Account Overdraft Litigation
                                                        1 l-cv-04766: Edwards v. National Milk Producers Federation
                                                    15-CV-00724: Mehigan v. Ascena Retail Group
                                                    1 4-cv-0241 1 : Kumar v. Salov North America
                                                    15-CV-05876: Leiner v.Johnson 8t Johnson
                                                    17-cv-21468: Mollicone v. Universal Handicraft
                                                    14-CV-06009: Friedman v. Guthy-Renker


                                      AS SIGNER:    1 1 -cv-051 88: Larsen et al v. Trader Joe's Company
                                                    12-cv-10064: In re Capital One Telephone Consumer Protection Act Litigation

                                                    13-cv-04806: Kolinek v. Walgreen Co.
                                                    1 1 -cv-04766: Edwards v. National Milk Producers Federation
                                                    1 5-cv-00724: Mehigan v. Ascena Retail Group
                                                    14-cv-0241 1: Kumar v. Salov North America

                                                    15-cv-05876: Leiner v. Johnson & Johnson
                                                    17-cv-21468: Mollicone v. Universal Handicraft
                                                    1 4-CV-06009: Friedman v. Guthy-Renker


                                  AS ATTORNEY:      None


                                 ATTACHMENTS:       None


                                ADDED TO INDEX:     6/9/201 5, 1 2:33:23 PM


                                  LAST UPDATED:     11/17/2018, 1:10:25 PM

                            r                                                                                                                                            i
                            !      Problems? Report an issue with this page »
                            L                                                                                                                                            J


                            © 2018 SerialObjector.com                                                          License   Disclaimer   Privacy Policy   Contact   Login




https://www.serialobjector.com/persons/154                                                                                                                                   1/1
  12/17/2018                                                                        Patrick Sweeney - Serial Objector Index

                                                                                    BETA
                                   Serial Objector Index


                               Patrick Sweeney


                                   AS OBJECTOR:     1 1 -cv-051 88: Larsen et al v. Trader Joe's Company

                                                    12-cv-01644: Roberts v. Electrolux Home Products
                                                    10-md-02196: In re Polyurethane Foam Antitrust Litigation
                                                    1 l-cv-03082: Brown v. The Haln Celestial Group
                                                    1 4-cv-60604: Gay v. Tom's of Maine
                                                    1 4-cv-231 20: Chimeno-Buzzi v. Hollister Co.
                                                    12-md-0231 1: In re Automotive Parts Antitrust Litigation
                                                    13-md-02420: In re Lithium Ion Batteries Antitrust Litigation
                                                    1 3-CV-00003: Hooker v. Sirius XM Radio
                                                    13-md-02426: In re TRS Recovery Services and Telecheck Services FDCPA Litigation
                                                    14-cv-01290: Martin v. Global Marketing Research Services
                                                    1 1-cv-01733: Chambers v. Whirlpool Corporation
                                                    1 5-cv-21 264: Boise v. ACE American Insurance
                                                    14-cv-05615: Mcknight v, Uber Technologies
                                                    15-cv-01143: Russell v. Kohl's Department Stores
                                                    15-cv-01801: Retta v. Millennium Products
                                                    1 2-cv-1 1280: Bacchi v. Massachusetts Mutual Life Insurance Company
                                                    17-cv-01252: Rawa v. Monsanto
                                                    14-cv-09087: Rapoport-Hecht v. Seventh Generation

                                                    10-cv-0181 1: In re Sony PS3 "Other OS" Litigation
                                                    17-cv-00849: Iglesias v. Ferrara Candy Company
                                                    15-cv-05307: Lennartson v. Papa Murphy's
                                                    12-cv-21678: Eggnatz v. Kashi


                                      AS SIGNER:    13-cv-60721: Fladell v. Wells Fargo Bank
                                                    1 1 -cv-051 88: Larsen et al v. Trader Joe's Company
                                                    10-md-02196: In re Polyurethane Foam Antitrust Litigation
                                                    1 1-cv-03082: Brown v. The Hain Celestial Group
                                                    1 4-cv-60604: Gay v. Tom's of Maine
                                                    14-cv-60604: Gay v. Tom's of Maine
                                                    14-cv-23120: Chimeno-Buzzi v. Hollister Co.
                                                   09-md-02036: In Re: Checking Account Overdraft Litigation
                                                   09-md-02036: In Re: Checking Account Overdraft Litigation
                                                   09-md-02036: In Re: Checking Account Overdraft Litigation
                                                   09-md-02036: In Re: Checking Accounc Overdraft Litigation
                                                   09-md-02036: In Re: Checking Account Overdraft Litigation
                                                   12-md-0231 1 : In re Automotive Parts Antitrust Litigation
                                                   13-md-02420: In re Lithium Ion Batteries Antitrust Litigation
                                                   08-md-01999: In re: Lawnmower Engine Horsepower Marketing and Sales Practices Litigation
                                                   13-cv-00003: Hooker v. Sirius XM Radio
                                                   1 3-md-02426; In re TRS Recovery Services and Telecheck Services FDCPA Litigation
                                                   14-cv-01290: Martin v. Global Marketing Research Services
                                                   1 1-cv-01733: Chambers v. Whirlpool Corporation
                                                   1 5-cv-21 264: Boise v. ACE American Insurance
                                                   14-cv-05615: Mcknight v. Uber Technologies
                                                   15-cv-01143: Russell v. Kohl's Department Stores
                                                   15-CV-01801: Retta v. Millennium Products
                                                   17-cv-01252: Rawa v. Monsanto
                                                   14-cv-09087: Rapoport-Hecht v. Seventh Generation
                                                   1 0-cv-01 81 1 : In re Sony PS3 "Other OS" Litigation
                                                   17-cv-00849: Iglesias v. Ferrara Candy Company
                                                   15-cv-05307: Lennartson v. Papa Murphy's
                                                   12-cv-21678; Eggnatz v. Kashi


                                  AS ATTORNEY:     1 3-cv-60721 : Fladell v. Wells Fargo Bank

                                                   14-cv-60604: Gay v. Tom's of Maine
                                                   09-md-02036: In Re: Checking Accounc Overdraft Litigation
                                                   09-md-02036: In Re: Checking Account Overdraft Litigation
                                                   09-md-02Q36: In Re: Checking Account Overdraft Litigation
                                                   09-md-02036: In Re: Checking Account Overdraft Litigation
                                                   09-md-02036: In Re: Checking Account Overdraft Litigation
                                                   08-md-01999: In re: Lawnmower Engine Horsepower Marketing and Sales Practices Litigation
                                                   14-CV-00912: Duncan v.JPMorgan Chase Bank


                                ATTACHMENTS:       https://madison.com/wsj/news/local/courts/middleton-lawyer-sentenced-to-probation-in-5cheme-but-
                                                   deserved-prison/article_4b61 b52a-69ff-56c3-b8bc-792af3c23ea8.html


                               ADDED TO INDEX:     6/1/2015, 2:48:32 PM


                                 LAST UPDATED:     12/3/2018, 10:52:30 PM

                           r                                                                                                                          1
                           !      Problems? Report an issue with this page »                                                                           I
                           L                                                                                                                          J



https://www.serialobjector.com/persons/115                                                                                                                 1/2
EXHIBIT B
                                   <( 116 Filed 04/15/16 Page 1 of 3
       Case 2:15-cv-00724-MAK Document



                 IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF PENNSYLVANIA



ROUGUIE, et al.                              )
                                             )     CIVIL ACTION NO. 15-724
vs                                           )
                                             )
                                             )
ASCENA RETAIL GROUP, INC., et al              )                    APR 1 5 2016
                                             )              f 5~~~ ~ ~ .~-:.   r~. :, ,.. ,. ,-) ~'.>:;·;\

                                                        --~L'-'   ,_, . .-- ____ -            -,   (z~:·'?t

OBJECTION OF PAMELA A. SWEENEY AND NOTICE OF INTENT NOT
              TO APPEAR AT FAIRNESS HEARING


   My name is Pamela Sweeney and I reside at 2590 Richardson Street.
Madison, Wisconsin, 53711 ("Objector").

    My email pam.sweeneyl@gmail.com and my phone number is 424-299-4383.
I appear in the action Pro Se (without counsel). My access code is 3346968989873.
    I am a member of the class as I made many purchases totaling thousands of
dollars during the time period Januarylst 2012 through February 28 2015. I also
received hundreds of emails from Justice in this time period. I shopped at Justice
located at Greenway Station, 1650 Deming Way, Middleton Wisconsin. 53562 and
Justice located at 66 West Towne Mall, Madison, Wisconsin 53719.

     My Confirmation Claim code is FYZYQUOK

    I object to the 15,000,000.00 fee which they claim is 29.5% of the gross
settlement fund. When combining cash and vouchers it is clear that vouchers are
only really worth pennies on the dollar. Therefore the fee being requested is a far
greater value given this fact that is stated. This becomes a huge windfall for the
attorneys and a clever way of paying out way less to class members and stating
what a great amount they achieved for the class.

    The fee calculation is unfair in that the percentage of the settlement amount is
far too high (it is stated in the Notice that it is 29.5%, which is high, but if the
       Case 2:15-cv-00724-MAK Document 116 Filed 04/15/16 Page 2 of 3



percent is arrived at by using monies actually awarded class members the
percentage is even higher).

   The Objector hereby states that, of the 100 Docket Entries on PACER, very few
entries were substantive in nature (really only the Complaints and Answer are
substantive in nature thereafter the Motion for Preliminary Approval is filed
(Approximately 8 months!). The remaining entries were mostly procedural in
nature. 100 Docket entries is so nominal in the universe of hard fought litigation
that the entire fairness of the fee must be called into question. 100 Docket Entries
computes to an unfathomable $150,000 per Docket entry.              <t'h..tt/{
   I object to how the remainder of THE funds would be    u~t       was stated that
after claims, expenses, fee awards and Incentive awards 'ftft6-if any funds remained -
those funds shall be reverted back to Justice. I suggest that if any funds are
remaining\that those funds go to help children. Specificallyjdonate those funds to a
Children's Hospital.

   I DO NOT intend to appear at the Final Approval Hearing.

                                 CONCLUSION

      WHEREFORE, This Objector, for the foregoing reasons, respectfully
requests that the Court, upon proper hearing:

      1. Sustain these Objections;
      2. Enter such Orders as are necessary and just to adjudicate these Objections
         and to alleviate the inherent unfairness, inadequacies and
         unreasonableness of the proposed settlement.
      3. Award an incentive fee to this Objector for her role in improving the
         Settlement, if applicable.




                                                  Pamela A. Sweeney, Pro Se/L
                                                  2590 Richardson Street   IJ7 {/
                                                  Madison, WI 53711
                                                  Phone: 424-299-4383.
                                                Email: pam.sweeney l@gmail.com
     Case 2:15-cv-00724-MAK Document 116 Filed 04/15/16 Page 3 of 3




                     CERTIFICATE OF SERVICE


The undersigned hereby certifies that on April 13, 2016, I caused to be filed the
foregoing with the Clerk of the Court of the United States District Court for the
Eastern District of Pennsylvania and the eounsel as listed in the Notice 6f
Settlement by sending this document via U.S. First Class Overnight Mail
Delivery at the addresses provided in the Notice.
                                                /'/J
                                       /
                                           ,/
                                            ·..~·
                                                  /
EXHIBIT C
   Case
   Case 4:11-cv-04766-JSW
        4:11-cv-04766-JSW Document
                          Document 449
                                   449 Filed
                                       Filed 11/01/16
                                             11/01/16 Page
                                                      Page 1
                                                           1 of
                                                             of 5
                                                                5


                       UNITED STATES DISTRICT COURT                         *7/
                      NORTHERN DISTRICT OF CALIFORNIA

                                                                                   '%
MATTHEW EDWARDS, et al.)
                                  )
   Plaintiffs,                    )           Case No.l l-cv-04766-JSW
                                  )
                                  )
                                  )
NATIONAL MILK PRO-                )
DUCERS FEDERATION, et al.)
                                      1
   Defendants.                    )

OBJECTION OF PAMELA A. SWEENEY, PRO SE TO PROPOSED
SETTLEMENT & NOTICE OF INTENT NOT TO APPEAR AT
                        FAIRNESS HEARING




                 NOW COMES, Pro Se Objector PAMELA J). SWEENEY and

hereby files these objections to the proposed settlement in this matter.



                 PROOF OF MEMBERSHIP IN THE CLASS


      PAMELA & SWEENEY ("Objector") has reviewed that certain notice of


class action and proposed settlement which is dated August 15, 2016 (the


"Notice"). As a result, she believes that she is a member of the class, as it is


defined in that Notice. She intends to file a claim in this matter on or before


January 31, 2017 (Claim deadline according to the Notice). Her address, e-mail


address and telephone number are listed at the conclusion of this objection.




                      NOTICE OF INTENT TO APPEAR


      Objector hereby gives notice that she does NOT intend to appear at the


Fairness Hearing presently scheduled for December 16, 2016 at 9:00 a.m. PST


                                          l
   Case 4:11-cv-04766-JSW Document
                          Document 449 Filed
                                       Filed 11/01/16
                                             11/01/16 Page
                                                      Page 2
                                                           2 of
                                                             of 5
                                                                5

at the United States District Court for the Northern District of California,


Courtroom 5, 2nd Floor, 1301 Clay Street, Oakland, CA 94612




        REASONS FOR OBJECTING TO THE SETTLEMENT


For the following reasons, inter alia, the Settlement Agreement is not fair,
reasonable nor adequate:


        1.    Claims administration process fails to require reliable future
              oversight, accountability and reporting about whether the claims
              process actually delivers what was promised. The proposed
              settlement orders no counsel, not various class counsel nor any
              defense attorney (notwithstanding the large amount of attorney
              fees to be earned by the numerous law firms involved in this
              case) to monitor the settlement process to its ultimate completion.


              It would obviously be more prudent to withhold a portion of
              Class Counsel's fee until the entire distribution process is
              complete. Furthermore, it would also be judicious to require
              Class Counsel (and perhaps Defense Counsel as well) to report
              back to this Honorable Court with a final summary and
              accounting of the disbursement process (even if brief) in order to
              confirm that this matter has been successfully concluded and to
              allow this Honorable Court to "put its final stamp of approval" on
              the case.


              Objector is aware that this is not the "usual" procedure in Class
              Action proceedings. Nonetheless, Objector submits the
              suggested process is an improvement to the present procedure
              which is the status quo in Class Action cases. Also nothing in the
              above proposed procedure violates the letter or spirit of the Class
              Action Fairness Act of 2005, 28 U.S.C. Sections 1332(d), 1453,
              and 171 1-1715, (the "Act") Rule 23 F.R.C.P.(the "Rule") nor the
              body of case law developed (all three collectively referred to
              herein as "Class Action Policy"). Objector hereby urges this
              Honorable Court to adopt such a procedure as a "best practice
              standard "for Class Action settlements.



       2.     No timeframe for completing administration of the monetary
              relief is set, so Class Members cannot know when payment
              would arrive. Moreover, the Settlement Administrator is not held
              to any specific timeframe to complete the settlement process.

                                        2
Case 4:11-cv-04766-JSW Document
                       Document 449
                                449 Filed
                                    Filed 11/01/16
                                          11/01/16 Page
                                                   Page 3
                                                        3 of
                                                          of 5
                                                             5



    3.   No amount of attorney fees is to be withheld to assure Class
         Counsel's continuing oversight and involvement in implementing
         the settlement. Objector hereby contends that the withholding of a
         reasonable sum of awarded attorneys fees would elevate the
         concerns raised herein regarding Paragraphs Nos. 1 & 2 above.


    4.   Attorney fees do not depend upon how much relief is actually
         paid to the Class Members. It appears that the proposed
         settlement will award Class Counsel its fee notwithstanding the
         amount of relief. This practice would be considered inequitable at
         best and excessive at worse in many other area of the law when
         awarding attorney fees.


    5.   The fee calculation is unfair in that the percentage of the
         settlement amount is far too high. After a review of the Docket
         there appears to be only 592 docket entries. In addition, very few
         entries were substantive in nature. The remaining Docket Entries
         were procedural in nature. Even so, 592 Docket Entries in a case
         that Class Counsel is asking for $17,333,333 plus accrued
         interest; the request of class counsel for reimbursement of costs
         and expenses incurred in pursuing this lawsuit, not to exceed
         $2,400,000; a request for service awards to each named class
         representative not to exceed $5,000 per named individual and a
         total of $90,000; and the Court's approval to pay the costs of
         settlement administration, not to exceed $2,000,000.00, to the
         third party settlement administrators is a breathtaking $52,787.16
         PER DOCKET ENTRY ! Further regarding the Docket Entries,
         many were in the form of a Notice (usually a 1 or 2 page
         document); several others were in reference to letters filed with
         Court (usually a brief correspondence with some reference to a
         procedural "housekeeping" matter); many others Docket Entries
         were in regard to a pro hoc vice requests or changes in counsel;
         dozens of entries were documents generated by the Court in the
         form of an order, minute entry or a filing of a transcript and,
         finally there were many Docket Entries from the Court or the
         Clerk's Office regarding procedural items. This is hardly the
         record of a case justifying Class Counsel's requested Attorneys'
         Fees and Expenses in the amount of $19,733,333.00 (plus
         interest).


   6.    No fee request is reasonable in the absence of documentation,
         including detailed billing records (including hourly rates of the
         professionals, hours accumulated and reasonable cost incurred),
         which can be evaluated by Class Members and the Court to
         determine the reasonable nature (or not) of the request.

                                   3
  Case 4:11-cv-04766-JSW Document
                         Document 449 Filed
                                      Filed 11/01/16
                                            11/01/16 Page
                                                     Page 4
                                                          4 of
                                                            of 5
                                                               5



       7.   Attorneys' fees are disproportionate to the value of the Recovery
            of the Class (See Paragraphs 3, 4. 5 and 6 above). By way of
            example, the Notice states that the attorney fees award is one -
            third of the Settlement Fund. The real percentage, however when
            factoring all costs and awards is $21,823,333. ($17,333,333 +
            $2,400,000 + $90,000 + 2,000,000 = $21,823,333). That total
            cost when compared to the Settlement Fund is more accurately
            described as forty three percent (43%) of the Settlement Fund.


       8.   The Objector hereby adopts and joins in all other objections
            which are based on sufficient precedent and theories of equity
            and law in this case and hereby incorporates said objections by
            reference as if they were fully described herein.


                                CONCLUSION


      WHEREFORE, This Objector, for the foregoing reasons, respectfully
requests that the Court, upon proper hearing:


     1. Sustain these Objections;
     2. Enter such Orders as are necessary and just to adjudicate these
        Objections and to alleviate the inherent unfairness, inadequacies and
        unreasonableness of the proposed settlement.
     3. Award an incentive fee to this Objector for his role in improving the
        Settlement, if applicable.



                                                    Respectfully submitted,



                                                                   y   r

                                                  Pamela A. Sweeney^         P\
                                                  2672 Mutchler Road
                                                  Madison, WI 53711
                                                  424-488-4383
                                          Emaihpam.sweeney 1 @gmail.com




                                     4
 Case
 Case 4:11-cv-04766-JSW
      4:11-cv-04766-JSW Document
                        Document 449
                                 449 Filed 11/01/16 Page 5 of 5


                     CERTIFICATE OF SERVICE


     I hereby certify that on October 26, 2016, 1 caused to be filed the
foregoing with the Clerk of the Court of the United States District Court for
Northern District of California by sending this document via U.S. First Class
Mail so that this document would be delivered within the timeframe described
in the Legal Notice published in this case. In addition, when the Clerk files
this document in the docket for this case all parties in this case who use the
CM/ECF filing system will be noticed.


CLASS ACTION CLERK
UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA
United States District Courthouse
1301 Clay Street
Oakland, CA 94612




                                                            'LLL
                                                   Pamela A. Sweeney, Pro Se




                                        5
EXHIBIT D
                                                                                         l+r
Case: 1:15-cv-05876 Document #: 87 Filed: 12/22/16 Page 1 of 5 PageID #:1148

                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF ILLINOIS


 STEPHANIE LEINE& individually and )
 On behalf of all others similarly situated, )
                                             )              Case No.: l5-CV-5876
                                             )              Hon. Elaine E. Bucklo
      Plaintifi                              )

 vs.
                            )
                             )
                                             )
                                                              FILEtr,
 JOHNSON & JOHNSON CONSUMER )                                       DEC 2   2 2016"fl^
 COMPANIES, INC.,           )
                            )
     Defendant.             )

  OBJECTION OF PAMELA A. SWEENEY, PRO SE TO PROPOSED
   SETTLEMENT & NOTICE OF INTENT NOT TO APPEAR AT
                  FAIRNESS HEARING

              NOW COMES, Pro Se Objector PAMELA A. SWEENEY and
 hereby files these objections to the proposed settlement in this matter.


              PROOF OF MEMBERSHIP IN THE CLASS

       Upon information and belief PAMELA A. SWEENEY, PRO SE

 ("Objector") has reviewed that certain notice of class action and proposed

 settlement which is undated (the "Notice"). As a result, she has determined that

 she is a member of the class, as   it is defined in that Notice. She has filed   a


 timely claim. Her address, e-mail address and telephone number are listed at the

 conclusion of this objection.

                      NOTICE OF INTENT TO APPEAR

       Objector hereby gives notice that she does NOT intend to appear at the

 Fairness Hearing presently scheduled for January 18,2017 at 10:00 a.m. CST at
Case: 1:15-cv-05876 Document #: 87 Filed: 12/22/16 Page 2 of 5 PageID #:1149



 the United States   Distict Court for the Northern Division of Illinois, United

 States Courthouse,216 South Dearborn Street, Chicago,      IL   60604.




         REASONS FOR OBJECTING TO THE SETTLEMENT

 For the following reasons, inter alia, the Settlement Agreement is not fair,
 reasonable nor adequate:

         1.    Claims administration process fails to require reliable future
               oversight, accountability and reporting about whether the claims
               process actually delivers what was promised. The proposed
               settlement orders no counsel, not various class counsel nor any
               defense attorney (notwithstanding the large amount of attorney
               fees to be earned by the numerous law firms involved in this
               case) to monitor the settlement process to its ultimate completion.

                It would obviously be more prudent to withhold a portion of
                Class Counsel's fee until the entire distribution process is
                complete. Furthermore, it would also be judicious to require
                Class Counsel (and perhaps Defense Counsel as well) to report
                back to this Honorable Court with a final summary and
                accounting of the disbursement process (even if brief) in order to
                confirm that this matter has been successfully concluded and to
                allow this Honorable Court to "put its final stamp of approval" on
                the case.

                Objector is aware that this is not the "usual" procedure in Class
                Action proceedings. Nonetheless, Objector submits the
                suggested process is an improvement to the present procedure
                which is the status quo in Class Action cases. Also nothing in the
                above proposed procedure violates the leffer or spirit of the Class
                Action Fairness Act of 2005,28 U.S.C. Sections 1332(d),1453,
                and l7l1-1715,(the "Act") Rule 23 F.R.C.P.(the "Rule") nor the
                body of case law developed (a11 three collectively referred to
                herein as 'oClass Action Policy"). Objector hereby urges this
                Honorable Court to adopt such a procedure as a "best practice
                standard "for Class Action settlements.
Case: 1:15-cv-05876 Document #: 87 Filed: 12/22/16 Page 3 of 5 PageID #:1150



            2.       Although the fee calculation appears to be fair, in particular the
                     fees and costs for lead Class Counsel, Shepherd, Finkelman,
                     Miller & Shah, LLP, however, the individual time and cost
                     entries are shown in summary format only. All fees and costs
                     requested should be shown in greater detail including each time
                     entry and detailed cost entries. Objector believes no fee request
                     can be adjudicated as reasonable in the absence of
                     documentation, including detailed billing records (including
                     hourly rates of the professionals, hours accumulated and details
                     of cost incurred). The detailed billing statements are the only
                     method which they can be evaluated by Class Members and the
                     Court to determine the reasonable nature (or not) of the request.
                     Objector hereby requests that these detailed billing statements be
                     ordered posted on the Settlement Website for review by all Class
                     Members and the Court prior to any monies being distributed to
                     Class Counsels.


            a
            J.       The Objector hereby adopts and joins in all other objections
                     which are based on sufficient precedent and theories of equity
                     and law in this case and hereby incorporates said objections by
                     reference as if they were fully described herein.

            4.       Objector has objected in the following cases in the last 5 years:

                               (a) US Bank Case No.09-02036 Southern Florida
                               (b)Trader Joes Case No. 11-05188 Northern California
                               (c) Justice Case No.14-02562 Eastern Pennsylvania
                               (d)Blue Buffalo Case 14-02562 Eastern Missouri
                               (e) Walgreens Case No. 13 C 4806 Northern Illinois
                                (f) Snyders Case No. l3-62496 Southern District of
 Florida
                               (g) Western Union Case No. 14-cv-1741 Northern
 Illinois



                                             CONCLUSION

        WHEREFORE, This Objector, for the foregoing reasons, respectfully
 requests that the Court, upon proper hearing:

        1.       Sustain these Objections;
Case: 1:15-cv-05876 Document #: 87 Filed: 12/22/16 Page 4 of 5 PageID #:1151

       2.   Enter such Orders as are necessary and just to adjudicate these
            Objections and to alleviate the inherent inadequacies and
          unreasonableness of the proposed settlement.
       3. Award an incentive fee to this Objector for her role   in improving the
          Settlement, if applicable.


                                                        Respectfully submr




                                                      Suite 116
                                                      Madison, WI 53719
                                                      424-488-4383
                                                    pam.sweeney I @gmail. com




                          CERTIFICATE OF SERVICE

        I hereby certifu that on December 18,2016,I caused to be filed the
   foregoing with the Clerk of the Court of the United States District Court for
   Northern District of Illinois at the address listed below by sending this
   document via U.S. First Class Mail. In addition, when the C1erk files this
   document in the docket for this case all parties in this case who use the
   CMIECF filing system will be noticed. In addition, the undersigned has sent a
   copy via U.S. First Class Mail and email to the counsel listed below.

   CLERK OF THE COURT
   UNITED STATES DISTRICT COURT
   Northern District of Illinois
   219 South Dearbom Street
   Chicago, IL 60604

   James C. Shah
   Shepherd, Finkelman,   Miller & Shah, LLP
   35 E. State Street
   Media, PA 19106

   Mark A. Neubauer
   CARLTON FIELDS JORDEN BURT, LLP
   2000 Avenue of the Stars
   Suite 530
Case: 1:15-cv-05876 Document #: 87 Filed: 12/22/16 Page 5 of 5 PageID #:1152

   North Tower
   Los Angeles, CA 90067-4707

   Kristen Reilly
   CARLTON FIELDS JORDEN BURT, PA
   1025 Thomas Jefferson Street, NW
   suite 400 west
   Washington, DC


                                       Pambla                 'gr")
                                                A. Sweeney, Pro

                                                               Ytt
EXHIBIT E
Case
Case 2:14-cv-06009-ODW-AGR
     2:14-cv-06009-ODW-AGR Document
                           Document 217-11 Filed
                                           Filed 05/01/17
                                                 05/01/17 Page
                                                          Page 18
                                                               18 of
                                                                  of 37
                                                                     37 Page
                                                                         Page ID
                                                                              ID
                                  #:3219                                WEN -OBJ 7


                             UNITED STATES DISTRICT COURT

                            CENTRAL DISTRICT OF CALIFORNIA

                                  WESTERN DIVISION


                                                                         RECEIVED FEB 1 3 2017
  AMY FRIEDMAN and JUDI
  MILLER, on behalf of themselves
  and all others similarly situated,
                                                  Case No. 2:14-cv-06009-ODW
         Plaintiffs,
   v.



  GUTHY-RENKER, LLC, et al.


        Defendants.



  NOW COMES, Pro Se Objector PAMELA A. SWEENEY and hereby files these

  objections to the proposed settlement in this matter.




                       PROOF OF MEMBERSHIP IN THE CLASS



           Upon information and belief PAMELA A. SWEENEY, PRO SE


  ("Objector") has reviewed that certain notice of class action and proposed


  settlement which is undated (the "Notice"). As a result, she has determined that she


  is a member of the class, as it is defined in that Notice. She has filed a timely


  claim. Her address, e-mail address and telephone number are listed at the


  conclusion of this objection.
Case
Case 2:14-cv-06009-ODW-AGR
     2:14-cv-06009-ODW-AGR Document
                           Document 217-11
                                    217-11 Filed
                                           Filed 05/01/17
                                                 05/01/17 Page
                                                          Page 19
                                                               19 of
                                                                  of 37
                                                                     37 Page
                                                                        Page ID
                                                                             ID
                                  #:3220
                                  #:3220




                         NOTICE OF INTENT TO APPEAR


        Objector hereby gives notice that she does NOT intend to appear at the


  Fairness Hearing presently scheduled for June 5, 2017 at 1:30 p.m. PST at the


  United States District Court for the Central District of California, 350 West First


  Street, Los Angeles.




          REASONS FOR OBJECTING TO THE SETTLEMENT



     1 . Claims administration process fails to require reliable oversight,
        accountability, and reporting about whether the claims process actually
        delivers what was promised.


     2. Any amount of attorney fees that are rewarded should be withheld to assure
        Class Counsel's continuing oversight and involvement in implementing
        settlement.


     3 . The fee calculation is unfair in that the percentage of the settlement amount
        is far too high. Attorneys' fees are disproportionate to the value of the
        Recovery of the Class.



     4. The individual time and cost entries are shown in summary format only. All
        fees and costs requested should be shown in greater detail including each
        time entry and detailed cost entries. Objector believes no fee request can be
        adjudicated as reasonable in the absence of documentation, including
        detailed billing records (including hourly rates of the professionals, hours
        accumulated and details of cost incurred). The detailed billing statements are
        the only method which they can be evaluated by Class Members and the
        Court to determine the reasonable nature (or not) of the request. Objector
        hereby requests that these detailed billing statements be ordered posted on
        the Settlement Website for review by all Class Members and the Court prior
        to any monies being distributed to Class Counsels. Thereafter, all Class
Case
Case 2:14-cv-06009-ODW-AGR
     2:14-cv-06009-ODW-AGR Document
                           Document 217-11
                                    217-11 Filed
                                           Filed 05/01/17
                                                 05/01/17 Page
                                                          Page 20
                                                               20 of
                                                                  of 37
                                                                     37 Page
                                                                        Page ID
                                                                             ID
                                  #:3221
                                  #:3221




        Members be afforded reasonable time to review the detailed billings and
        object if necessary.


     5. The objector herein hereby adopts and joins in all other objections which are
        based on sufficient precedent and theories of equity and law in this case and
        hereby incorporates said objections by reference as if they were fully
        described herein.


                               CONCLUSION


        WHEREFORE, This Objector, for the foregoing reasons, respectfully
  requests that the Court, upon proper hearing:


        1 . Sustain these Objections;
        2. Enter such Orders as are necessary and just to adjudicate these Objections
           and to alleviate the inherent inadequacies and unreasonableness of the
           proposed settlement.
        3. Award an incentive fee to this Objector for her role in improving the
           Settlement, if applicable.




                                                     Respectfully submitted,




                                                        imela A. Sweeney, Pro Se
                                                      6666 Odana Road
                                                      Suite 116
                                                      Madison, WI 53719
                                                      424-488-4383
                                                    pam.sweeneyl@gmail.com
Case
Case 2:14-cv-06009-ODW-AGR
     2:14-cv-06009-ODW-AGR Document
                           Document 217-11
                                    217-11 Filed
                                           Filed 05/01/17
                                                 05/01/17 Page
                                                          Page 21
                                                               21 of
                                                                  of 37
                                                                     37 Page
                                                                        Page ID
                                                                             ID
                                  #:3222
                                  #:3222




                          CERTIFICATE OF SERVICE




        I hereby certify that on February 10, 2017, 1 caused to be filed the foregoing
    with the Settlement Administrator via U.S. First Class Mail.




                                               Pamela A. SwUeney
EXHIBIT F
     Case 4:14-cv-02411-YGR
          4:14-cv-02411-YGR Document 155 Filed 05/01/17
                                               05/01/17 Page
                                                        Page 11 of
                                                                of 6
                                                                   6

                      UNITED STATES DISTRICT COURT                          "iled fl
                     NORTHERN DISTRICT OF CALIFORNIA
                                OAKLAND DIVISION
                                                                             HAY -


ROHINI KUMAR, individual,            )                                         0AKUN0 AUF°WlA
on behalf of herself, the general )             Case No. 14-cv-2411
public and those similarly situated)

                                    )           Hon. Yvonne Gonzalez Rogers
        Plaintiff,                  )
v.
                                    )
                                    )
SALOV NORTH AMERICA                 )
CORPORATION,                        )
                                    )
     Defendant.                     )

OBJECTION OF PAMELA A. SWEENEY, PRO SE TO PROPOSED
SETTLEMENT & NOTICE OF INTENT NOT TO APPEAR AT
                        FAIRNESS HEARING




              NOW COMES, Pro Se Objector PAMELA A. SWEENEY and

hereby files these objections to the proposed settlement in this matter.



              PROOF OF MEMBERSHIP IN THE CLASS


       Upon information and belief PAMELA S. SWEENEY ("Objector") has


reviewed that certain notice of class action settlement which is not dated (the


"Notice"). As a result, she believes that she is a member of the class, as it is


defined in the Notice. On April 28, 2017 she timely filed a claim in this matter.


Her Claim Number is WFC0044282. Her address, e-mail address and


telephone number are listed at the conclusion of this objection.




                                          i
    Case 4:14-cv-02411-YGR
         4:14-cv-02411-YGR Document 155 Filed
                                        Filed 05/01/17
                                              05/01/17 Page
                                                       Page 2
                                                            2 of
                                                              of 6
                                                                 6




                     NOTICE OF INTENT TO APPEAR


       Objector hereby gives notice that she does NOT intend to appear at the


Fairness Hearing presently scheduled for May 30, 2017 at 2:00 p.m. PST, at the


United States District Court for the Northern Division of California, Oakland


Division, 1301 Clay Street, Courtroom 5, 2nd Floor, Oakland, CA 94612 (the

"Court"). She does, however, request the Court to review this objection and


implement the changes herein to the Order for Final Approval of Class Action


Settlement.




         REASONS FOR OBJECTING TO THE SETTLEMENT


For the following reasons, inter alia, the Objector hereby states that the
Settlement Agreement is not fair, reasonable nor adequate:


        1.    Claims administration process fails to require reliable future
              oversight, accountability and reporting about whether the claims
              process actually delivers what was promised. The proposed
               settlement orders no counsel, not various class counsel nor any
              defense attorney (notwithstanding the large amount of attorney
              fees to be earned by the law firms involved in this case) to
              monitor the settlement process to its ultimate completion.


              It would obviously be more prudent to withhold a portion of
              Class Counsel's fee until the entire distribution process is
              complete. Furthermore, it would also be judicious to require
              Class Counsel (and perhaps Defense Counsel as well) to report
              back to this Honorable Court with a final summary and
              accounting of the disbursement process (even if brief) in order to
              confirm that this matter has been successfully concluded and to
              allow this Honorable Court to "put its final stamp of approval" on
              the case.
Case 4:14-cv-02411-YGR
     4:14-cv-02411-YGR Document 155 Filed
                                    Filed 05/01/17
                                          05/01/17 Page
                                                   Page 3
                                                        3 of
                                                          of 6
                                                             6




         Objector is aware that this is not the "usual" procedure in Class
         Action proceedings. Nonetheless, Objector submits the
         suggested process is an improvement to the present procedure
         which is the status quo in Class Action cases. Also, nothing in the
         above proposed procedure violates the letter or spirit of the Class
         Action Fairness Act of 2005, 28 U.S.C. Sections 1332(d), 1453,
         and 171 1-1 7 15, (the "Act") Rule 23 F.R.C.P.(the "Rule") nor the
         body of case law developed (all three collectively referred to
         herein as "Class Action Policy"). Objector hereby urges this
         Honorable Court to adopt such a procedure as a "best practice
         standard "for Class Action settlements.


   2.    No amount of attorney fees is to be withheld to assure Class
         Counsel's continuing oversight and involvement in implementing
         the settlement. Objector hereby contends that the withholding of a
         reasonable sum of the awarded attorney fees would elevate the
         concerns raised herein.


   3.    Attorney fees do not depend upon how much relief is actually
         paid to the Class Members. It appears that the proposed
         settlement will award Class Counsel its fee notwithstanding the
         amount of monetary relief paid to the Class Members. This
        practice would be considered inequitable at best and excessive at
        worse in many other area of the law when awarding attorney fees.


   4.   Because of the determination of the amount the attorney fees will
        be decided, prior to the amount of monetary benefit to the Class
        Members is ascertained, it is impossible for this Objector to cross
        check the awarded fees as they relate to a percentage of the final
        monetary relief obtained.


   5.   The Notice is defective, on its face, in that the objection filing
        date is impossible to determine. The Notice states "...If you want
        to raise an objection at the Final Approval hearing, you must first
        submit that objection in writing, by the objection deadline set
        forth above. . ." It is unclear where the "deadline as set forth
        above" is located in the Notice.


   6.   Furthermore, the Notice continues to confuse, as it states "... [the
        objection] must be electronically filed via the Court's ECF
        system, or delivered to the Clerk of the Court by mail, express
        mail or personally delivery such that the objection is received by




                                    3
Case 4:14-cv-02411-YGR Document 155
                                155 Filed
                                    Filed 05/01/17
                                          05/01/17 Page
                                                   Page 4
                                                        4 of
                                                          of 6
                                                             6




         the Clerk of the Court (or postmarked) on or before May 2,
         2017.


   7.    The attorney fee amount is excessive in that there was limited
         litigation activities. In fact, a review of the docket on PACER
         indicates there are only 154 Docket Entries. Moreover very few
         of the Docket Entries are legally substantive in nature. Most of
         the Docket Entries are procedural in nature. (See below
         Paragraph 8). In fact, there was no: significant discovery
         disputes; vigorous motion practice; motion for summary
        judgment; trial nor any appeals taken. In short, a 154 Docket
         Entries in a case where Class Counsel is asking for, fees and costs
         of $983,500.00 and for additional class incentive awards to the
         named Plaintiffs, is excessive. Assuming the Court were to grant
         Plaintiffs Counsel request, then each Docket Entry would be
         worth a breathtaking $6,379 PER DOCKET ENTRY!


   8.    Furthermore, regarding the Docket Entries, many were simple
         notices (usually a 1 or 2 page document); several others were in
         reference to letters filed with Court (usually a brief
         correspondence with some reference to a procedural
         "housekeeping" matter); many others were in regard to a pro hoc
         vice requests or changes in counsel; others were documents
         generated by the Court in the form of an order, minute entry or a
         filing of a transcript and finally there were many Docket Entries
         from the Court or the Clerk's office regarding procedural items.
         Obviously many of the Docket Entries were also generated by the
         Defendant. This is hardly the record of a case justifying Class
         Counsel's requested attorney fees and expenses in the amount of
         $982,500.


   9.   The Objector hereby adopts and joins in all other objections
        which are based on sufficient precedent and theories of equity
         and law in this case and hereby incorporates said objections by
        reference as if they were fully described herein.
   Case 4:14-cv-02411-YGR
        4:14-cv-02411-YGR Document 155 Filed
                                       Filed 05/01/17
                                             05/01/17 Page
                                                      Page 5
                                                           5 of
                                                             of 6
                                                                6




                            CONCLUSION


      WHEREFORE, This Objector, for the foregoing reasons, respectfully
requests that the Court, upon proper hearing:


     1 . Sustain these Objections;
     2. Enter such Orders as are necessary and just to adjudicate these
        Objections and to alleviate the inherent unfairness, inadequacies and
        unreasonableness of the proposed settlement.
     3. Award an incentive fee to this Objector for her role in improving the
        Settlement.



                                                 Respectfully submitted,


                                                     j



                                                   rnela A. Sweeney, Pro Se
                                                 2672 Mutchler Road
                                                 Madison, WI 5371 1
                                                 (310)-339-0548
                                                 pam.sweeneyl@gmail.com




                                     5
  Case 4:14-cv-02411-YGR
       4:14-cv-02411-YGR Document 155 Filed 05/01/17
                                            05/01/17 Page
                                                     Page 6
                                                          6 of
                                                            of 6
                                                               6



                   CERTIFICATE OF SERVICE


     I hereby certify that on April 28, 2017, 1 caused to be filed the foregoing
with the Clerk of the Court of the United States District Court for Northern
District of California, Oakland Division by sending this document via U.S.
First Class Mail so that this document would be delivered within the
timeframe described in the Notice published in this case. In addition, when
the Clerk files this document in the docket for this case all parties in this case
who use the CM/ECF filing system will be noticed. The mailing address for
the Clerk of Courts is listed below.


CLERK OF THE COURT
UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA
Oakland Division
United States District Courthouse
1304 Clay Street
Oakland, California 94612




                                                  I^amela A. Sweeney, PrcfSe




                                       6
EXHIBIT G
Case 1:17-cv-21468-RNS Document 123 Entered on FLSD Docket 07/05/2018 Page 1 of 7


                                                                         FILED by      .   -.   D.C.
                        U N ITE D STA TE S D IST R ICT C O U R T
                        SO U TH E R N D ISTR IC T O F FL O R ID A           JUL C3 2218
                                                                          s'
                                                                           îEVENv LA:IMOR:
                                                                          CLERK LlS DIST CT
                                                                           S D-
                                                                              )(-qt-) cuythM$
   LisaM ollicone,individually)
   sim ilarly situated,       )              C ivilA ction N o.17-21468-C iv-ScoIa
                              )
      Plaintiffs,             )
                              )
   v.                         )
                              )
   UniversalHandicraftd/b/a )
   Deep Sea Cosmeticsd/b/a )
   AdoreOrganicInnovations,)
   and others,                )
                              )
      Defendants.             )

   O BJE CT IO N O F PA M E LA SW EEN EY PR O SE TO T H E PR O PO SED
      SET TLE M EN T A N D N O TIC E O F IN T EN T N O T T O A PPEA R


           NOW COM ES,Pro SeObjector,PamelaSweeney and hereby filesthese
   objectionstotheproposed settlementinthismatter.

              1.    PR O O F O F M E M B ER SH IP IN C LA SS

         Upon information and beliefPamelaSweeney,Pro Se(tsobjector'')believes
   she is a m em berofthe class as defined in thatcertain LegalN otice ofC lass A ction

   Settlementwhich isnotdated(thettNotice'').Objector'saddressandtelephone
   numberarelistedattheconclusionofthisobjection.
Case 1:17-cv-21468-RNS Document 123 Entered on FLSD Docket 07/05/2018 Page 2 of 7




                    II.N O T ICE O F IN T EN T TO N O T A PPE A R

         Objectorhereby givesnoticethatshedoesNOT intendtoappearatthe
   Fairness H earing atthe FederalCourthouse located atthe U .S.D istrictCourtfor

   the Southern D istrictofFlorida,400 N orth M iam iAvenueM iam i,Florida,33128

   on A ugust 10,2018 at8:30am .



                   111. O BJE C T O R IS A C LA SS M EM B ER

        AfterreviewingtheNotice,theObjectorstatesthatsheisaclassmember
   with standing to objectto theCourt'sOrderforPreliminaryApprovalofthe
   Settlem entby virtue ofherpurchasing one orm ore item s from the listofcovered

   products.Objectorwillsubmitatimely claim.


      IV .R EA SO N S FO R O BJEC TIN G TO T H E PR O PO SED SE TT LEM E N T

         A.     The R equested A ttorney Fees are Excessive.

        PlaintiffClassCounselrequeststhatthe Courtaward a totalof$300,000.00

   dollarsin attorney feesand costs.The Settlem entFund isvalued at$375,000.001

   dollars. The Cash portion availableto ClassM em bersis$50,000 dollars.Then

   there isatlvoucherf'und''valued at$325,000.00 dollars.
Case 1:17-cv-21468-RNS Document 123 Entered on FLSD Docket 07/05/2018 Page 3 of 7



   B ecause the am ountofA ttorney Feesrequested is aboutthe sam e am ountasthe

   settlementamount(beforediscountingthesettlementamountforthevoucher
   discount)thefeesareexcessive.


            1. C oupon Settlem ents under C lass A ction Fairness A ct

      TheClassAction FairnessActof2005(iiCAFA'')in additionto significantly

   expanding federaljurisdiction overclassactions,(federalcourtsnow haveoriginal
   jurisdiction tohearclassactionsin which:1)theaggregateddamagesclaim
   exceeds$5million,2)thereareatleast100classmembers,and 3)atleastone
   plaintiffand one defendantare citizens ofdifferentstates. See 28 U .S.C .

   j1332(d)(2))severalCAFA provisionsrequirespecialscrutiny ofclassaction
   itcoupon settlem ents''. G enerally districtcourtsm ustm ake specific findings that

   the settlem entistsfair,reasonable,and adequate''.The court's determ ination

   involves a consideration ofnum erous factors.

      O ne ofthe m ostim portantchangesunder CA FA isthe treatm entcourt's should

   give to settlem ents involving coupons.Coupon settlem ents ''have been severely

   criticized by com m entators in the field''and ''are strongly disfavored by the

   A ttorneys G eneralofm ostofthe states.''.See F igueroa v.Sharperlm age Corp.,

   517F.Supp.2d 1292,1321(S.D.Fla.2007).Criticism ofcouponsettlements
   predatesC A FA . See,e.g.,Buchetv.1TT Consum erFin.C orp.,845 F.Supp.684,
Case 1:17-cv-21468-RNS Document 123 Entered on FLSD Docket 07/05/2018 Page 4 of 7



   696 (D.M inn.1994),amended by 858F.Supp.944 (proposed coupon settlement
   rejected aftercourtfound thatcouponredemptionratesin similarcaseswere so
   low thatthecertitk atesinthiscaseofferednorealvaluetotheclass).CAFA
   regulates attorney's fees in coupon settlem entsby providing thatany portion of

   feesattributableto the award ofthe coupons ''shallbe based on thevalueto class

   m em bersofthe couponsthatare redeem ed''ratherthan thetheoreticalvalueofthe

   couponsavailableforredemption.(28U.S.C.j1712(a)).Therateofcoupon
   redem ption can be effected by m any differentfactors including use restrictions,

   transaction costs and the generaldesire ofa classm em berto in factuse them in the

   com m ercialsetting. Further,because valuation can be com plex,CA FA provides

   thatthe court''m ay receive expel'ttestim ony...on the actualvalue to the class

   m em bers ofthe couponsthatare redeem ed.''

      Substantialcreative energy hasbeen spentcrafting settlem entsthatresolve

   class actions and provide class m em bers w ith a benefitthatthe parties believe a

   courtw illapprove as fair,adequate,and reasonable. Severalpost-CA FA cases

   include param eters forhow courts should detine and value coupon settlem entsand

   illustrate the types ofsettlem ents thatare likely to receive courtapproval. Som e of

   these casesretlectan inherentbias againstcoupon settlem ents and their

   derivatives.
       Case 1:17-cv-21468-RNS Document 123 Entered on FLSD Docket 07/05/2018 Page 5 of 7



                   Plaintiffclaim sthattheirfeerequestof$300,000,00 dollarswithstandsan

              analysis under eitherthe percentage ofthe ease and an appropriate loadstarcross

              check and seem ingly,on its face itdoes.Plaintiff s assertion,how ever,glosses

              overthe factthatsettlem entvalues assum esevery dtvoucher''w illbe redeem ed and

              m oreover redeem ed atits fullvalue .c lass C ounselspends no tim e analyzing w hy

              thevalueofthevouchersshould be $$325,000.00 ,theface valueofthe voucher.

              They sim ply state the face value and proceed to analyze the requestfor fees

              undaunted by the need to m eetitsburden ofproofregarding value.They offerno

              experttestim ony,no historicaldata,and no sim ilar cases w here the face value of

              the voucherw asthe Ssrealttvalue to the Class.U nlike so m any othercasesw here

              Class counseloverw helm ed the courtw ith supportfor itproposition thatface value

              and actualvalue w ere one and the sam e.


                                  B.Adoption ofOtherObjections.

                    TheObjectorherebyadoptsandjoinsin a11otherobjectionswhicharebased
              on sufticientprecedent and theories ofequity and law in this case and hereby

               incorporatessaidobjectionsby referenceasiftheywerefully describedherein.




 ''         '' .
 '
't)t/-j
s.
      f
      , ,
Case 1:17-cv-21468-RNS Document 123 Entered on FLSD Docket 07/05/2018 Page 6 of 7



                                     C O N C LU SIO N


         W HEREFORE, This Objector, for the foregoing reasons, respectfully
   requests thatthe Court,upon proper hearing:

          Sustain theseObjections;
          Entersuch Ordersasarenecessaly andjustto adjudicatethese Objections
   and to alleviate the inherentunfaim ess,inadequacies and unreasonableness of the

   proposed settlem ent;and

       3.Award an incentive fee to this Objector for her role in innproving the
   Settlem ent,ifapplicable.


      Date:June28,2018                           .
                                                            ectful
                                                                 ly suhmi
                                                                 /     /
                                                                         tted,                                             --
                                                                                                                           t                          o ..
                                                 '                                                                                              - -
                                                 .;                      /,       ,'            .,                            v'
                                                                                                                               n
                                                                                                                               .
                                                                                                                               ï
                                                                                                                               '        ....
                                                                                                                                        ,   j (-...) .
                                                                                                                                                .
                                                      . ,
                                                            ) ) ,1.. k.s%,.'            ,,/.
                                                                                       ,z ë
                                                                                           ? ,,
                                                                                              z:,,7                                p (, c-.yt--
                                                                                                                                   j.' <
                                                                                                                                       >
                                                                                                                                               -
                                                                                                                                               .--,
                                                                                                                                              .-'
                                                 Pam ela Sw eeney,Pro e                                        / t
                                                                                                                 i
                                                                                                         ,     ,

                                                 2672MutchlerRoad                                        ('
                                                                                                          g
                                                 M adison,W 153711
                                                 (424)-488-4383
                                             pam.sweeneyl@ gmail.com

                         C ER TIFIC A T E O F SE R V IC E

         1hereby certify thaton June 28,2018,Icaused to be filed the foregoing w ith
    the C lerk ofthe Courtofthe U nited StatesD istrictC ourtforSouthern D istrictof
    Florida by sending this docum entvia FirstClass U .S M ail.ln addition,w hen the
    Clerk fles this docum entin the docketforthiscase allparties in this case w ho
    use the C M /ECF filing system w illbe noticed.ln addition,the undersigned has
    Senta COPY via em ailto the counselas listed in the tice. :
                                                       (
                                                       ,
                                                       -
                                                       $
                                                                y
                                                                '
                                                                !                                                '
                                                                    '-
                                                                     )/
                                                             ,j ''-,b- '.
                                                                        'r
                                                                         .         / ;
                                                                                   -
                                                                                   )   ,t
                                                             t(.
                                                             - t'-
                                                               ' (
                                                                 )
                                                                 rl
                                                                  k
                                                                  !h
                                                                   k
                                                                   -,- kl
                                                                        )
                                                                        -l
                                                                         r
                                                                         -, ..'
                                                                         .

                                                                         u x G
                                                                             r
                                                                             1l''b.
                                                                              .   4
                                                                                  q
                                                                                  ?
                                                                                  (
                                                                                  '. .
                                                                                     '-
                                                                                      .-
                                                                                       (
                                                                                       f
                                                                                       1
                                                                                       ..j
                                                                                        -,
                                                                                        -
                                                                                           ,
                                                                                          ,.
                                                                                         -r-
                                                                                           :'
                                                                                            -   ----
                                                                                                    -,
                                                                                                         -'.
                                                                                                         .
                                                                                                                  -    ,,k
                                                                                                                         ,.
                                                                                                                              ,,
                                                                                                                                   ,,
                                                                                                                                   .
                                                            Pam ela Sw eeney                    ,   Pro Se
                                                                                                                       .   J/
                                                                                                               ..z''




                                                                                                                       /-x
                                                                                                                         ) '
                                                                                                                           .
                                                                                                                  V-/ z
Case 1:17-cv-21468-RNS Document 123 Entered on FLSD Docket 07/05/2018 Page 7 of 7                  '

                                                                                                                                        lt




                                                                                                                           q        A
                                                                                                       w .. .   .   .
                                                                                                                        Y!!.'                '
                                                                                                                                h




              f)
               .--
                 .
                 o,
                  /yj
                                  .x'     ,     y           .
                                   ) Lt,       j-
                                                s./s-$
                                       b.j(yprtyt  -
                                                     mx
                                                      e
                                                      -o               .



                                                                                                        t;

                    %.
                     L-
                      b$0
                      x,
                     .-
                       e
                        -/t'
                  ';E.-..-t
                             /'roj.t
                           lz-     y
                                   j
                                   .
                                   ,
                                   .
                                   '
                                   -'
                                    e
                                    i'..
                                       j/
                                    g-') ;
                                         ,j
                                         ,
                                         Jyj.  ..x .,
                                          A ..u.
                                          .
                                                                               ,
                          :i
                1y
                 ?
                  .s.
                    r
                    ,.p7'
                        c,c-
                           )
                           y
                           ,.
                            ).t
                              ,y /.
                                  4//////y
                                         ,,
                                          ry            /                                   .

                                J .             ,-,                                   --
                                                                                       rr,
                                                                                         -.g
                                                                                           ;7
                                                                                            ,.-
                                                                                              , -,
                                                                                              .  --
                                                                                                  .
                                                                                                  j;
                                                                                                   -
                          ;.
                               -,,,,- .
                                    ,
                                    .     ,,
                                    / ,/- -
                                              ,- ,
                                                                .--..-.----          y;
                                                                                      -,     A
                                                                                             z/-
                                                                                            --

                                                                                               .
                                                                                               -
                                                                                               ,
                                                                                               r
                                                                                               ;,
                                                                                       -. -...-.
                                                                              .. ..-...,.       k
                                                                                                .
                                                                                                --,
                                                                                                  -
                                                                                                  .
                                                                                                  t
                                                                                                  -
                                                                                                  .
                                                                                                  z,
